Case 3:20-cv-08222-GMS Document 40-2 Filed 09/14/20 Page 1 of 14




          EXHIBIT%
     Case 3:20-cv-08222-GMS Document 40-2 Filed 09/14/20 Page 2 of 14



 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT

 7                                    DISTRICT OF ARIZONA

 8
     Darlene Yazzie, Caroline Begay, Leslie            No. 3:20-cv-08222-GMS
 9   Begay, Irene Roy, Donna Williams, and
     Alfred McRoye,
10                                                     DECLARATION OF HELEN
                       Plaintiffs,                     PURCELL
11
            v.
12
     Katie Hobbs, in her official capacity as
13   Secretary of State for the State of Arizona,
14                     Defendant.
15
16          I, Helen Purcell, declare as follows:
17          1.     I have been retained as an expert by the Intervenor -Defendants in this lawsuit
18   to opine regarding the impact of extending the November 3, 2020 General Election deadline
19   set forth in A.R.S. § 16-548(A) on Arizona counties and County Recorders.
20          2.     In developing expert opinions in this matter, I have examined the Complaint
21   and the Motion for Preliminary Injunction filed by Plaintiffs.
22   I.     Qualifications
23          3.     I served as the elected County Recorder for Maricopa County, Arizona for
24   seven (7) four-year terms. I was first elected to serve in this position in 1988, and served in
25   this role until January 2017.
26          4.     As the County Recorder for Maricopa County, I was responsible for
27   overseeing voter registration and early voting, and processing and maintaining voter
28
     Case 3:20-cv-08222-GMS Document 40-2 Filed 09/14/20 Page 3 of 14



 1   registration and public records. I was also responsible for administering early voting,
 2   including mailing out early ballots and verifying early ballot affidavits.
 3          5.     My oversight duties with respect to voter registration included: receiving and
 4   processing voter registration forms, early ballot requests, and permanent early voting
 5   applications; determining voter eligibility and district/jurisdictional assignments for
 6   precinct-level voting; maintaining all voter registration records, early voting requests and
 7   the Maricopa County permanent early voting list; preparing and distributing voter mailings
 8   and communications associated with voter registration and elections; preparing and
 9   distributing all early ballots for all elections within Maricopa County; receiving, verifying,
10   and processing all incoming early ballots.
11          6.     My oversight duties with respect to election services included: preparation
12   and programing of all ballots, receiving and processing of petitions and campaign finance
13   filings; supervision of all poll workers and ballot boards, facilitation and set-up of all voter
14   center locations; set-up and programming of ballot marking devices, electronic poll books,
15   and tabulation equipment; tabulation of all voted ballots; and distribution of election results.
16          7.     For the period in time in which I served as the elected Recorder, I attended
17   the Secretary of State’s Biennial Election Certification classes as required by A.R.S. § 16-
18   407 and was a Certified Elected Official.
19          8.     I have previously served as: the President of the Arizona Association of
20   Counties; a Board Member of the National Association of Counties and Chairman of
21   NACO’s Program and Services Committee and Information Technology Committee; and a
22   member of the U.S. Election Assistance Commission’s Board of Advisors, including one
23   of 15 members of the EAC’s Technical Guidelines Development Committee. I also served
24   on the Board of Directors of the Arizona Bar Foundation for seven (7) years and served as
25   the President in 2015. I currently serve as a member of the Arizona Supreme Court’s Access
26   to Justice Commission.
27          9.     My resumé is attached as Appendix A.
28

                                                  -1-
     Case 3:20-cv-08222-GMS Document 40-2 Filed 09/14/20 Page 4 of 14



 1           10.      I testified in Feldman v. Reagan, Ariz. Dist. Court. No. 2:16-cv-01065 (DLR).
 2   Aside from this case, I have not testified as an expert within the last four years.
 3           11.      I am being compensated for my time spent on this matter at a rate of $250 per
 4   hour.
 5   II.     Expert Analysis and Opinions
 6           12.      Election administration is significantly more complex and dynamic than the
 7   Plaintiffs’ Complaint suggests.
 8           13.      The early ballot receipt deadline in Arizona is 7:00 PM on Election Day,
 9   pursuant to statute. This deadline has remained unchanged since 1997 and applies equally
10   to all voters.
11           14.      Voters may elect to permanently receive an early ballot for each election in
12   which they are eligible to vote, pursuant to A.R.S. § 16-544, or may request a one-time
13   early ballot by making a timely request to the County Recorder pursuant to A.R.S. § 16-
14   542(E).
15           15.      Voters have ample opportunity to vote from the beginning of the early voting
16   period, 27 days before Election Day, through Election Day. These opportunities to vote are
17   the same for all voters.
18           16.      Pursuant to federal and state law, UOCAVA ballots for military and overseas
19   personnel must be sent at least 45 days before Election Day, which is Saturday, September
20   19, 2020. As a practical matter, many Arizona counties will distribute UOCAVA ballots on
21   the last business day of that week, which is Friday, September 18, 2020.
22           17.      Voters may return their early ballot through the mail in time for its receipt by
23   the time polls close on Election Day, or deliver it to an in-person vote center, precinct, or
24   drop-box within the county by the close of voting on Election Day. Family members,
25   household members, and caregivers are also permitted to return another person’s early
26   ballot. These delivery options effectively allow voters to wait nearly until Election Day to
27   make their vote choices.
28

                                                   -2-
     Case 3:20-cv-08222-GMS Document 40-2 Filed 09/14/20 Page 5 of 14



 1          18.    Pursuant to A.R.S. § 16-550(B), Arizona law allows counties to start counting
 2   early ballots fourteen (14) days before Election Day in order to meet ballot processing and
 3   canvassing deadlines.
 4          19.    There are several administrative reasons to maintain the existing, uniform
 5   ballot receipt deadline.
 6          20.    Pursuant to A.R.S. § 16-547(C), County Recorders are responsible for
 7   mailing specified instructions to every early voter:
 8          The county recorder or other officer in charge of elections shall supply printed
            instructions to early voters that direct them to sign the affidavit, mark the ballot and
 9          return both in the enclosed self-addressed envelope that complies with section 16-
10          545. The instructions shall include the following statement:

11                 In order to be valid and counted, the ballot and affidavit must be delivered
                   to the office of the county recorder or other officer in charge of elections or
12
                   may be deposited at any polling place in the county no later than 7:00 p.m.
13                 on election day.
14          21.    At this stage in the election process, it would be very difficult for counties to

15   (1) determine which voters need different instructions; (2) prepare alternative instructions

16   for some voters; (3) find an open printer that is not already consumed with other election

17   materials; (4) extract ballots from those envelopes that are likely already prepared for

18   mailings; and (5) find available staff not already assigned to other election related tasks to

19   re-stuff for mailing.

20          22.    Most counties in Arizona employ voter outreach individuals who are charged

21   with educating prospective voters in their counties regarding the rules and procedures for

22   voting. These outreach employees utilize printed voter-education materials that are handed

23   out to voters, which typically include information about the ballot receipt deadline. In my

24   experience, these county outreach employees spend most of their time educating voters in

25   rural areas. At this stage in the election process, it is unlikely that these outreach employees

26   will have the time necessary to either reeducate voters impacted by a changing election

27   deadline or to print new materials that reflect this change and hand them out to voters.

28

                                                 -3-
     Case 3:20-cv-08222-GMS Document 40-2 Filed 09/14/20 Page 6 of 14



 1          23.     I am aware that the Arizona Secretary of State also promotes the Election Day
 2   receipt deadline, including at https://azsos.gov/votebymail. The Secretary of State also
 3   traditionally publishes the Election Day receipt deadline in the publicity pamphlet mailed
 4   or emailed to every household in Arizona with a registered voter. For example, the 2018
 5   publicity pamphlet mentioned the Election Day receipt deadline twice on pages 6 and 7
 6   (available at https://azsos.gov/sites/default/files/2018_Publicity_Pamphlet_Final.pdf). In
 7   my experience, the Secretary of State’s 2020 publicity pamphlet has already gone to print
 8   in order to meet the statutory deadline to mail or email the pamphlet to each household in
 9   Arizona with a registered voter prior to the beginning of the early voting period pursuant to
10   A.R.S. § 19-123(B).
11          24.     The Arizona Clean Elections Commission also advertises the statutory
12   election     deadline   for    all   ballots   of    7:00    p.m.    on    Election     Day.
13   (https://www.azcleanelections.gov/how-to-vote/early-voting/vote-by-mail).       The    Clean
14   Elections Commission has already published its General Election pamphlet with the
15   following statement:
16
17
18
19
20
21
22
23
24
25
26
27   https://storageccec.blob.core.usgovcloudapi.net/public/docs/657-VEG_AllDist_English
28   _Website.pdf. The pamphlet will be mailed to every registered household in Arizona

                                                -4-
     Case 3:20-cv-08222-GMS Document 40-2 Filed 09/14/20 Page 7 of 14



 1   pursuant to A.R.S. § 16-956(A)(1) and likely already went to print in order to be delivered
 2   by the commencement of early voting.
 3          25.    County Recorders publicize the Election Day receipt deadline in other ways.
 4   Extending the deadline for some ballots, but not others, would lead to significant confusion
 5   among voters regarding which rules apply to them. This confusion would more than likely
 6   lead to more ballots being invalidated because some voters who do not qualify for the
 7   postmark deadline would nonetheless wait until Election Day to mail their early ballot. In
 8   addition, advance information sent out before the election to candidates, political parties,
 9   and other individuals has already been distributed, and therefore, would be impossible to
10   change, particularly when the changes would not apply equally to everyone.
11          26.    As part of their voter education efforts, County Recorders have long
12   accounted for the time necessary for a mailed ballot to be returned to the Recorder’s office,
13   including accounting for the fact mail must be routed through the Phoenix USPS processing
14   center. County Recorders normally recommend the ballot be mailed at least one week
15   before Election Day, which is October 27, 2020.
16          27.    In cases where there may difficulty to mail back an early ballot, County
17   Recorders recommend that voters return an early ballot to an early voting or Election Day
18   voting location.
19          28.    For example, I am aware of the driving distances set forth by the Plaintiffs in
20   Apache County (Teec Nos Pos, Dennehotso, Ganado, and Rock Point), Navajo County
21   (Kayenta, Pinon, and Shonto), and Coconino County (Cameron, Tonalea, Kaibito, and
22   Navajo Mountain). I have reviewed each County’s website and confirmed that each city or
23   town in question will have an early voting site, vote center, or polling place available for
24   the 2020 General Election:
25
26
27
28

                                                -5-
     Case 3:20-cv-08222-GMS Document 40-2 Filed 09/14/20 Page 8 of 14



 1
           Apache County
 2
                 Election Day Polling Places 1
 3
                 x   Teec Nos Pos
 4               x   Dennehotso
                 x   Ganado (North and South)
 5               x   Rock Point
 6         Navajo County
 7               Early Voting Sites 2
 8               x Kayenta: Township Parking Lot
                 x Pinon: Chapter House Parking Lot
 9               x Shonto: Chapter House Parking Lot
10               Election Day Polling Places 3
11               x Kayenta: Old Primary School
                 x Pinon: Pinon Chapter House
12               x Shonto: Shonto Prep. School
13         Coconino County
14               Early Voting Sites 4
15               x Cameron, Tonalea, & Kaibeto: Tuba City Elections Office
                 x Navajo Mountain: Page City Hall
16
                 Election Day Polling Places 5
17
                 x   Cameron: Dzil Libei Elementary School
18               x   Tonalea: Tonalea Senior Citizen Center
                 x   Kaibeto: Kaibeto Senior Center
19               x   Navajo Mtn: Community Arizona Warehouse
20
           29.       In an effort to ensure that mail in ballots are received and handled properly
21
     by the U.S. Postal Service, the Arizona County Recorders and Arizona Election Officials
22
23   1
       https://www.apachecountyaz.gov/Elections.
     2
24     https://navajocountyaz.gov/Portals/0/Departments/Recorder/Documents/2020%20
     General%20Election%20Early%20Voting%20Sites.pdf.
25   3
       https://www.navajocountyaz.gov/Portals/0/Departments/Elections/Documents/Important
     Information/2020%20Vote%20Centers-by%20Precinct.pdf.
26   4
       https://www.coconino.az.gov/DocumentCenter/View/37870/Early-Voting-Sites-2020-
27   General?bidId=.
     5
       https://www.coconino.az.gov/DocumentCenter/View/37948/Coconino-County-Polling-
28   Places-11-03-20-General---FINAL?bidId=.

                                                 -6-
     Case 3:20-cv-08222-GMS Document 40-2 Filed 09/14/20 Page 9 of 14



 1   have always worked very closely with the U.S. Postal Service to make sure that all election
 2   mail is handled in the most efficient way possible. There has always been an ongoing dialog
 3   between these organizations prior to and during the critical election period.
 4          30.    Given that UOCAVA ballots are set to be distributed on September 18-19,
 5   2020, and early voting begins on October 7, 2020, it is unlikely that County Recorders could
 6   make changes to the early ballot instructions before they are distributed.
 7          31.    Extending the return deadline for some early ballots would create logistical
 8   problems to process the ballots.
 9          32.    First, extending the deadline would require County Recorders to tediously
10   identify all ballots subject to the extended deadline. Because the current statutory deadline
11   is uniform throughout Arizona, County Recorders do not presently verify postmarks when
12   determining whether to count an early ballot. For example, in Maricopa County, only a
13   portion of the early ballot envelope is scanned into the County Recorder’s computer system
14   for the purpose of conducting a signature verification. The postmark is not scanned and
15   therefore Recorder staff do not have access to the postmark when conducting early ballot
16   verification. Upon verification, the early ballot envelopes are sent to boards staffed by
17   different election workers who open the envelope and remove the ballot for tabulation, but
18   otherwise do not have the capability to review postmarks and/or further conduct
19   verification. Accordingly, it would not be possible to implement an Election Day postmark
20   policy in such a system.
21          33.    Identifying ballots subjected to a different deadline and verifying them
22   accordingly in smaller counties, who may employ a smaller staff, would be extremely labor
23   intensive and difficult.
24          34.    In my experience, even if a County Recorder has the technological capability
25   and personnel resources to efficiently review an early ballot envelope for a postmark,
26   identifying a postmark is not always easy. The possibility of a postmark being smudged or
27   non-existent is very likely, which would leave the voter unaware of the issue. Extending the
28   deadline therefore may actually disenfranchise voters because voters that wait until Election

                                                -7-
     Case 3:20-cv-08222-GMS Document 40-2 Filed 09/14/20 Page 10 of 14



 1   Day to get their ballot in the mail risk not getting a postmark or getting an unreadable
 2   postmark.
 3          35.    Moreover, since the geographic boundaries of Native American reservations
 4   do not constitute defined electoral jurisdictions for the purposes of federal, state, or local
 5   elections, County Recorders do not possess this geographic information in the voter
 6   registration database commonly used to verify early ballots. For example, in Maricopa
 7   County, the early ballot envelope’s bar code is automatically scanned by Maricopa County’s
 8   vendor. The bar code scan helps locate/identify the elector in the county’s voter registration
 9   database, allowing the voter’s information to appear on the Recorder staff member’s
10   computer screen. The staff member then verifies elector’s eligibility to cast the early ballot,
11   and if confirmed, the early ballot envelope will be opened and the ballot sent for tabulation.
12   But without geographic information for a Native American reservation in the voter
13   registration system, the Recorder staff member will have no mechanism to confirm whether
14   the voter is eligible to cast a post-Election Day ballot.
15          36.    Counties like Apache County, Navajo County, and Coconino County rely on
16   the Secretary of State’s statewide voter registration database known as AVID. It is my
17   understanding that AVID does not contain Native American reservations as electoral
18   jurisdictions, and therefore cannot be utilized to verify whether a voter resides within the
19   geographic boundaries of a reservation.
20          37.    Extending the early ballot return deadline would also impose a number of
21   obstacles in the process of timely verifying and counting ballots.
22          38.    The early ballot verification and tabulation process must take place within a
23   statutorily prescribed timeline to ensure the proper transition of newly elected officials.
24   Pursuant to A.R.S. § 16-642(A), counties have no more than twenty (20) days after the
25   General Election to verify all signatures on all early ballots, process all provisional and
26   conditional provisional ballots, conduct a hand count, and canvass the election. Counties
27   typically finish their statutory processing duties a few days before the canvass deadline.
28

                                                 -8-
     Case 3:20-cv-08222-GMS Document 40-2 Filed 09/14/20 Page 11 of 14



 1          39.    Under current practice, verification of early ballots is typically complete two
 2   (2) to four (4) days after Election Day. Therefore, allowing early ballots to be postmarked
 3   by Election Day and received by November 13, 2020 would extend the processing timeline
 4   at least six (6) to eight (8) days. This delay, standing alone, would threaten a county’s ability
 5   to meet its statutory duty to canvass within twenty (20) days.
 6          40.    Pursuant to the Secretary of State’s Election Procedures Manual at pg. 204,
 7   all early ballots must be verified by the County Recorder prior to any provisional ballots
 8   being verified and tabulated. However, A.R.S. §§ 16-135(D) and 16-584(D) require the
 9   County Recorder to verify all provisional ballots within ten (10) days after the election. If
10   a County Recorder must wait until midnight November 13, 2020 to complete early ballot
11   processing, it will be impossible to timely verify the provisional ballots.
12          41.    In addition, A.R.S. § 16-602(F) requires a hand count audit to include early
13   votes. This statute requires that the hand count audit begin within twenty-four hours of the
14   polls closing on Election Day. Therefore, extending the early ballot return deadline will
15   make completion of the above-described ballot verification process difficult because there
16   will be less early ballots available and therefore decrease the reliability of the hand count.
17          42.    Extending the ballot return deadline would also impact the ballot cure period
18   set forth in A.R.S. § 16-550(A). Pursuant to A.R.S. § 16-550(A), if a voter signs a ballot
19   affidavit with a signature that is “inconsistent” with the signature on file, the County
20   Recorder must contact the voter and provide an opportunity to correct the signature. This
21   signature “cure” must occur “not later than the fifth business day after a primary, general or
22   special election that includes a federal office.” Thus, extending the election return deadline
23   to November 13, 2020 may not enfranchise more voters because it does not provide these
24   voters with the opportunity to cure any signature matching problems.
25          43.    Based on the above considerations, it is my opinion that Apache, Navajo and
26   Coconino Counties will have difficulty meeting their statutory deadlines to canvass the
27   election. And if any county were to miss its canvassing deadline, the Secretary of State’s
28

                                                  -9-
     Case 3:20-cv-08222-GMS Document 40-2 Filed 09/14/20 Page 12 of 14



 1   deadline to canvass the General Election by November 30, 2020 pursuant to A.R.S. § 16-
 2   648(A) could be jeopardized as well.
 3         I declare under penalty of perjury under the law of the United States of America that
 4   the foregoing is true and correct to the best of my knowledge. Executed on this 14th day of
 5   September, 2020.
 6
 7                                                     __________________________
                                                       _________________
 8                                                     Helen Purcell
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              - 10 -
Case 3:20-cv-08222-GMS Document 40-2 Filed 09/14/20 Page 13 of 14




           $33(1',;$
      Case 3:20-cv-08222-GMS Document 40-2 Filed 09/14/20 Page 14 of 14




                              HELEN PURCELL
                                   625 E. Myrtle Ave.
                                   Phoenix, Az. 85020

HELEN PURCELL served as the Maricopa County Recorder from January, 1989 through
December, 2016. Born in Topeka, Kansas, she has been a Phoenix resident since 1964.

During her 28 years as the County Recorder, Helen served as President of the Arizona
Association of Counties; Board Member of the National Association of Counties, serving
as Chairmen of their Program and Services Committee and 4 years as Chairman of the
Information Technology Committee; Member of the Board of Advisors of the U.S.
Election Assistance Commission, formed as required by the 2002 Help America Vote Act;
One of 15 Members of the Technical Guidelines Development Committee, drafting
national standards for all voting systems in the country. In April of 2000 her department’s
Vote –By-Mail technology became part of the Computerworld Smithsonian Collection at
the National Museum of American History in Washington, D.C.

Helen previously served on the Board of Directors of the Arizona Bar Foundation for 7
years, serving as President in 2015. She currently serves on the Arizona Supreme Court’s
Access to Justice Commission, serving since 2017.
